DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the application.	
Priority

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file (KR10-2017-0097815   08/01/2017   Republic of Korea).
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed on 01/27/2021, 04/28/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Drawings
The drawings submitted on 01/27/2021. These drawings are review and accepted by the examiner.
Specification
The disclosure is objected to because of the following informalities:
In the first paragraph of the specification, the status of the parent application No. 16/668685 should be updated; namely, it has matured into U.S Patent No. 10,937,474. 
Correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are reject on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,482,935 B2 (‘935) and claims 1-20 

U.S Patent No. 10,482,935 B2
U.S. Pub. No. 2021/0151089 A1
1. A nonvolatile memory comprising: a first memory chip; a second memory chip; a clock pin, which is commonly connected to the first and second memory chips, configured to receive an external clock signal during a training period; and an input/output pin commonly connected to the first and second memory chips, wherein the first memory chip includes, a first duty correction circuit (DCC) configured to perform a first duty correction operation on a first internal clock signal based on the external clock signal, and a first output buffer connected between an output terminal of the first DCC and the input/output pin, wherein the second memory chip includes, a second DCC configured to perform a second duty correction operation on a second internal clock signal based on the external clock 
2. The nonvolatile memory of claim 1, wherein, during the training period, the first and second output buffers are configured to be disabled, and the input/output pin is configured to float.
3. The nonvolatile memory of claim 1, wherein, during the training period, only the first output buffer is configured to be enabled, the second output buffer is configured to be disabled, and an output of the first output buffer is configured to be output externally through the input/output pin.

4. The nonvolatile memory of claim 1, wherein the first memory chip includes, a first 
5. The nonvolatile memory of claim 1, wherein the external clock signal is a read enable signal configured to toggle at a frequency during the training period.
6. The nonvolatile memory of claim 5, wherein the read enable signal is configured to toggle at the frequency regardless of operations of the first and second output buffers during the training period.
7. The nonvolatile memory of claim 1, wherein the external clock signal is a data strobe signal configured to toggle at a frequency during the training period.

9. The nonvolatile memory of claim 1, wherein the first memory chip is configured to start the first duty correction operation upon receiving a duty correction start command and to end the first duty correction operation upon receiving a duty correction end command, and the second memory chip is configured to start the second duty correction operation upon receiving the duty correction start command and to end the second duty correction operation upon receiving the duty correction end command.
10. The nonvolatile memory of claim 1, wherein the first memory chip is configured to start the first duty correction operation upon receiving a first set feature command and to end the first duty correction operation upon receiving a second set feature command, and the second memory chip is configured to start the second duty correction operation 
11. The nonvolatile memory of claim 1, further comprising: a buffer chip located between (i) the clock pin and the input/output pin and (ii) the first and second memory chips, and configured to receive the external clock signal through the clock pin and to buffer the received external clock signal to provide a buffered external clock signal to the first and second memory chips.
12. The nonvolatile memory of claim 11, wherein the buffer chip comprises a third duty correction circuit (DCC) configured to perform a third duty correction operation on an output of the first output buffer or the second output buffer.

13. A nonvolatile memory comprising: a clock pin configured to receive an external clock signal during a training period; an 

15. The nonvolatile memory of claim 13, wherein, during the training period, the first output buffer is configured to be enabled, and an output of the first output buffer is configured to be output externally through the input/output pin.
16. The nonvolatile memory of claim 13, wherein the first memory chip further comprises, a second DCC configured to perform the first duty correction operation on the first internal clock signal, and a second output buffer connected between an output terminal of the second DCC and the buffer chip, and the second memory chip comprises, a third DCC configured to perform the second duty correction operation on the second internal clock signal, and a third output buffer connected between an output terminal of the third DCC and the buffer chip.

18. The nonvolatile memory of claim 13, wherein the external clock signal is a read enable signal configured to toggle at a frequency during the training period.
19. A nonvolatile memory comprising: a clock pin configured to receive an external clock signal during a duty correction circuit training period; an input/output pin configured to transmit and receive a data signal or a data strobe signal; and a memory chip connected to the clock pin and the input/output pin, wherein the memory chip includes, an internal circuit configured to receive the external clock signal through the clock pin and generate an internal clock signal from the received external clock signal, a duty 
20. The nonvolatile memory of claim 19, wherein, during the training period, the output buffer is configured to be disabled.

2. The nonvolatile memory of claim 1, wherein each of the first memory chips comprises a first duty correction circuit (DCC) configured to perform the duty correction operation on the first internal clock signal and a first output buffer connected between an output terminal of the first DCC and the first buffer chip, and wherein ach of the second memory chips comprises a second DCC configured to perform the duty correction operation on the second internal clock signal and a second output buffer connected between an output terminal of the second DCC and the second buffer chip.
3. The nonvolatile memory of claim 2, wherein, during the training period, only a first output buffer in one of the first memory chips is configured to be an enabled first output buffer, first output buffers in the remaining first memory chips are configured to be disabled, and an output of the enabled 
4. The nonvolatile memory of claim 3, wherein the first buffer chip comprises a third DCC configured to perform the duty correction operation on an output of the enabled first output buffer and a third output buffer connected between an output terminal of the third DCC and the input/output pin, and wherein the second buffer chip comprises a fourth DCC configured to perform the duty correction operation on an output of the enabled second output buffer and a fourth output buffer connected between an output terminal of the fourth DCC and the input/output pin.

6. The nonvolatile memory of claim 4, wherein, during the training period, the third output buffer is configured to be enabled, the fourth output buffer is configured to be disabled, and an output of the enabled third output buffer is configured to be output to an outside through the input/output pin.
7. The nonvolatile memory of claim 2, wherein, during the training period, first output buffers in each of the first memory chips and second output buffers in each of the second memory chips are configured to be disabled, and the input/output pin is configured to be floated.
8. The nonvolatile memory of claim 1, wherein each of the first memory chips is configured to start the duty correction operation upon receiving a command for 
9. The nonvolatile memory of claim 1, wherein each of the first memory chips is configured to start the duty correction operation upon receiving a first set feature command, and each of the second memory chips is configured to start the duty correction operation upon receiving the first set feature command.
10. The nonvolatile memory of claim 1, wherein the first memory chips are stacked to have a skew in a horizontal direction for wire bonding, and the second memory chips are stacked to have a skew in the horizontal direction for wire bonding.
11. The nonvolatile memory of claim 1, wherein at least one of the first memory chips and the second memory chips is a dual die package (DDP) or a quadruple die package (QDP).

13. A memory system comprising: a nonvolatile memory; and a controller configured to provide a clock signal to the nonvolatile memory, wherein the nonvolatile memory device comprises: a clock pin configured to receive the clock signal from the controller during a duty correction circuit training period; an input/output pin configured to transmit and receive a data signal or a data strobe signal; first and second buffer chips commonly connected to the clock pin and the input/output pin and configured to buffer the clock signal to generate first and second buffered clock signals respectively; first memory chips configured to perform in parallel a duty correction operation on a first internal clock signal based on the first buffered clock signal; and second memory chips configured to perform in parallel the 
14. The memory system of claim 13, wherein the controller is further configured to provide a read enable signal as the clock signal, to the nonvolatile memory.
15. The memory system of claim 13, wherein the controller is further configured to provide a duty correction start command or a set feature command to the nonvolatile memory, in order to start the duty correction operation.
16. The memory system of claim 13, wherein the controller is further configured to determine an end time of the duty correction operation based on a monitoring result of the duty correction operation, and provide a duty correction end command or a set feature command to the nonvolatile memory at the determined end time.
17. The memory system of claim 13, wherein the controller is further configured to provide a duty correction end command or a set 
18. A method of operating a storage device including a first buffer chip and a second buffer chip, the method comprising: receiving a clock signal through a first pin; generating a first buffered clock signal by buffering the clock signal, by the first buffer chip; generating a second buffered clock signal by buffering the clock signal, by the second buffer chip; performing respective first duty correction operations on a first internal clock signal based on the first buffered clock signal during a training period, by first memory chips connected to the first buffer chip; and performing respective second duty correction operations on a second internal clock signal based on the second buffered clock signal during the training period, by second memory chips connected to the second buffer chip, wherein the first and second duty correction 
19. The method of claim 18, further comprising: receiving a command for random data output; and wherein the first and second duty correction operations are performed in response to the command for random data output.
20. The method of claim 18, further comprising: receiving a set feature command; and wherein the first and second duty correction operations are performed in response to the set feature command.


U.S Patent No. 10,937,474 B2
U.S. Pub. No. 2021/0151089 A1
1. A storage device comprising: a first memory chip; a second memory chip; a first pin, which is commonly connected to the first and second memory chips, configured to receive a read enable signal, wherein the read enable signal branches from the first pin to the first and second memory chips; and an input/output pin commonly connected to the 
2. The storage device of claim 1, wherein a length of the training period for the first and second memory chips is substantially the same as a length of a training period for one of the first and second memory chips, and 
3. The storage device of claim 1, wherein at least one of the first or second DCCs is not connected to the input/output pin during the training period.
4. The storage device of claim 1, wherein only one of the first and second DCCs is connected to the input/output pin during the training period.
5. The storage device of claim 1, wherein the first and second output buffers are configured to be disabled during the training period.
6. The storage device of claim 1, wherein, during the training period, only the first output buffer is configured to be enabled, the second output buffer is configured to be disabled, and an output of the first output buffer is configured to be output to an outside through the second pin.

8. The storage device of claim 1, wherein the first memory chip is configured to start the first duty correction operation upon receiving a command for random data output, and the second memory chip is configured to start the second duty correction operation upon receiving the command for random data output.
9. The storage device of claim 1, wherein the first memory chip is configured to start the first duty correction operation upon receiving a first set feature command, and the second 
10. The storage device of claim 1, wherein the first and second memory chips are stacked to have a skew in a horizontal direction for wire bonding.
11. The storage device of claim 1, wherein at least one of the first memory chip and the second memory chip a dual die package (DDP) or a quadruple die package (QDP).
12. The storage device of claim 1, wherein at least one of the first memory chip and the second memory chip is a NAND flash memory chip.
13. A method of operating a storage device including a first memory chip and a second memory chip, the method comprising: receiving a read enable signal through a first pin, the read enable signal branching from the first pin to the first memory chip and the second memory chip; performing a first duty correction operation on a first internal signal 
14. The method of claim 13, further comprising: receiving a command for random data output; and wherein the first and second duty correction operations are performed in response to the command for random data output.
15. The storage device of claim 13, wherein a length of the training period for the first and second memory chips is substantially the same as a length of a training period for one of the first and second memory chips, and wherein the length of the training period for the first and second memory chips is shorter 
16. A memory system comprising: a nonvolatile memory; and a controller configured to provide a read enable signal to the nonvolatile memory, wherein the nonvolatile memory comprises: a first pin configured to receive the read enable signal; and an input/output pin configured to transmit and receive a data signal or a data strobe signal, a buffer chip connected to the first pin and the input/output pin and configured to buffer the read enable signal to generate a buffered read enable signal; a first memory chip configured to perform a first duty correction operation on a first internal signal based on the buffered read enable signal; and a second memory chip configured to perform a second duty correction operation on a second internal signal based on the buffered read enable signal, the first and second duty correction operations being performed in 
17. The memory system of claim 16, wherein the buffer chip includes, a first duty correction circuit (DCC) configured to perform a third duty correction operation on an output signal received from the first memory chip or the second memory chip, and a first output buffer connected between an output terminal of the first DCC and the input/output pin.
18. The memory system of claim 17, wherein the first output buffer is configured to be disabled during the training period.
19. The memory system claim 17, wherein, during the training period, the first output buffer is configured to be an enabled first output buffer, and an output of the enabled first output buffer is configured to be output to the controller through the input/output pin.
20. The nonvolatile memory of claim 16, wherein the first memory chip includes: a 


2. The nonvolatile memory of claim 1, wherein each of the first memory chips comprises a first duty correction circuit (DCC) configured to perform the duty correction operation on the first internal clock signal and a first output buffer connected between an output terminal of the first DCC and the first buffer chip, and wherein ach of the second memory chips comprises a second DCC configured to perform the duty correction operation on the second internal clock signal and a second output buffer 
3. The nonvolatile memory of claim 2, wherein, during the training period, only a first output buffer in one of the first memory chips is configured to be an enabled first output buffer, first output buffers in the remaining first memory chips are configured to be disabled, and an output of the enabled first output buffer is provided to the first buffer chip and wherein, during the training period, only a second output buffer in one of the second memory chips is configured to be an enabled second output buffer, second output buffers in the remaining second memory chips are configured to be disabled, and an output of the enabled second output buffer is provided to the second buffer chip.
4. The nonvolatile memory of claim 3, wherein the first buffer chip comprises a third DCC configured to perform the duty correction operation on an output of the enabled first output buffer and a third output 
5. The nonvolatile memory of claim 4, wherein, during the DCC training period, the third and fourth output buffers are configured to be disabled, and the input/output pin is configured to be floated.
6. The nonvolatile memory of claim 4, wherein, during the training period, the third output buffer is configured to be enabled, the fourth output buffer is configured to be disabled, and an output of the enabled third output buffer is configured to be output to an outside through the input/output pin.
7. The nonvolatile memory of claim 2, wherein, during the training period, first 
8. The nonvolatile memory of claim 1, wherein each of the first memory chips is configured to start the duty correction operation upon receiving a command for random data output, and each of the second memory chips is configured to start the duty correction operation upon receiving the command for random data output.
9. The nonvolatile memory of claim 1, wherein each of the first memory chips is configured to start the duty correction operation upon receiving a first set feature command, and each of the second memory chips is configured to start the duty correction operation upon receiving the first set feature command.
10. The nonvolatile memory of claim 1, wherein the first memory chips are stacked to 
11. The nonvolatile memory of claim 1, wherein at least one of the first memory chips and the second memory chips is a dual die package (DDP) or a quadruple die package (QDP).
12. The nonvolatile memory of claim 1, wherein at least one of the first memory chips and the second memory chips is a NAND flash memory chip.
13. A memory system comprising: a nonvolatile memory; and a controller configured to provide a clock signal to the nonvolatile memory, wherein the nonvolatile memory device comprises: a clock pin configured to receive the clock signal from the controller during a duty correction circuit training period; an input/output pin configured to transmit and receive a data signal or a data strobe signal; first and second 
14. The memory system of claim 13, wherein the controller is further configured to provide a read enable signal as the clock signal, to the nonvolatile memory.
15. The memory system of claim 13, wherein the controller is further configured to provide a duty correction start command or a set feature command to the nonvolatile memory, in order to start the duty correction operation.
16. The memory system of claim 13, wherein the controller is further configured to 
17. The memory system of claim 13, wherein the controller is further configured to provide a duty correction end command or a set feature command to the nonvolatile memory, when a training period corresponding to a predetermined number of clock cycles ends
18. A method of operating a storage device including a first buffer chip and a second buffer chip, the method comprising: receiving a clock signal through a first pin; generating a first buffered clock signal by buffering the clock signal, by the first buffer chip; generating a second buffered clock signal by buffering the clock signal, by the second buffer chip; performing respective first duty correction operations on a first internal clock signal based on the first buffered clock signal 
19. The method of claim 18, further comprising: receiving a command for random data output; and wherein the first and second duty correction operations are performed in response to the command for random data output.
20. The method of claim 18, further comprising: receiving a set feature command; and wherein the first and second duty correction operations are performed in response to the set feature command.


Allowable Subject Matter
Claims 1-20 are presently rejected under obviousness double patenting, but would be allowable provided that a terminal disclaimer is filed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357.  The examiner can normally be reached on M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825